Citation Nr: 1629192	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military duty from June 1967 to July 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that, in part, declined to reopen the Veteran's previously denied claim for service connection for hypertension  including as due to service-connected diabetes mellitus, type II.

An October 2008 rating decision denied service connection for arterial hypertension as due to exposure to Agent Orange.

In an October 2010 decision, the Board, in pertinent part, reopened the Veteran's previously denied claim for service connection for hypertension.  At that time, and in November 2012, February 2014, and July 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.



FINDING OF FACT

The Veteran's current hypertension is unrelated to the Veteran's period of active military service, nor was hypertension manifest to a compensable degree within one year of his discharge from active service, and hypertension is not due to or aggravated by service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In letters dated in September and December 2006, July 2010, and October 2015, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its October 2004 determination that the Veteran totally disabled due to lumbar and depression disabilities (6/21/04 VBMS, SSA-831 Disability Determination & Transmittal, p.1).

VA medical opinions were obtained in October 2006, October 2011, December 2012, January 2013, and March 2014, and the examination reports are of record.

The Board's July 2015 remand was to obtain a clarifying medical opinion regarding the Veteran's claim for service connection for hypertension.  There has been substantial compliance with this remand, as a VA medical opinion was obtained in December 2015.

The December 2015 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2015 opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

The Board finds the duties to notify and assist have been met. 

Contentions

The Veteran contends that he has hypertension as a result of service-connected disability, including diabetes mellitus, type 11, or a depressive disorder, or to his exposure to Agent Orange (4/2/08 VBMS, VA21-4138 Statement in Support of Claim, p. 1).

Service connection for diabetes mellitus was granted in an August 2005 rating decision.  A September 2005 rating decision granted service connection for diabetic nephropathy.

The March 2007 rating decision granted service connection for peripheral neuropathy of the Veteran's bilateral upper and lower extremities.

A September 2011 rating decision granted service connection for a depressive disorder, not otherwise specified (NOS), and bilateral hearing loss.

Laws and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as cardiovascular renal disease (including hypertension), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service-connected disability, by a service-connected disability.  38 C.F.R. § 3.301(a), (b).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (August 31, 2010).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of hypertensive pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran variously asserts that he has hypertension due to exposure to herbicides.

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that he served in Vietnam for one year during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  He is presumed to have been exposed to herbicides during active duty.

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Essential hypertension is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e). 

There is no competent opinion linking current essential hypertension to Agent Orange exposure.  Although the Veteran contends that he has hypertension as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2014) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences ).  The Veteran's opinion does not constitute competent evidence of a link between essential hypertension and Agent Orange.  Thus, it carries no weight in this regard.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, hypertension.

The post service evidence includes VA medical records, dated from 2002, with the first reference to hypertension in a September 30, 2002 psychiatric admission record (3/28/03 VBMS, Medical Treatment Record-Government Facility, p.18).  A history of hypertension was noted and that the Veteran was not currently in treatment.  His blood pressure was 142/90.

On May 21, 2003, a primary physician described the Veteran's hypertension as "controlled", according to the March 2014 VA opinion report (3/24/14 VBMS, C&P Exam, p.2).  

Diabetes mellitus was diagnosed in March 2005 (9/30/05 VBMS, Medical Treatment Record-Government Facility, p. 12; 5/18/05 VBMS, VA Examination, p. 1).

The Veteran underwent VA examination for hypertension in October 2006 (10/5/06 VBMS, VA Examination, p.1).  He reported his history of exposure to Agent Orange and that he was diagnosed with diabetes mellitus and hypertension, both at the same time, 15 or 20 years earlier.  The diagnosis was essential hypertension.  In the examiner's opinion, as per the history provided by the Veteran, he was diagnosed with diabetes mellitus and hypertension both at the same time, 15 to 20 years earlier.  There was evidence of proteinuria and retinopathy.  The Veteran's hypertension was more likely than not related to his service-connected diabetes mellitus.

The Veteran underwent VA examination for mental disorders in March 2011 and was diagnosed with a depressive disorder that was aggravated by his service-connected diabetes mellitus, type II (4/19/11 VBMS, Medical Treatment Record-Government Facility, p. 11).

In an October 2011 VA nephrology examination report, the examiner opined that the claimed condition (unspecified but apparently proteinuria) was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition (10/27/11 VBMS, VA examination, p. 6).  The examiner's reasoning was that the Veteran was service-connected for diabetic nephropathy.  He had microalbuminuria documented in 2008, 2 years after he was diagnosed with and started on treatment for diabetes mellitus (2006).  Such proteinuria was most likely secondary to diabetes mellitus, since it was documented that frequently diabetic manifestations occur long before the diagnosis has been made.  The examiner noted that there was evidence that diabetes was currently well controlled and microalbuminuria improved.

The examiner further stated that, regarding the relationship between diabetes and hypertension, records established that hypertension was diagnosed years before the diagnosis of diabetes mellitus was made.  Therefore, hypertension was a preexisting condition and not the causative agent of hypertension.  However, hypertension was currently under control with medical therapy and may have contributed to proteinuria found in 2008.

In December 2012, a VA examiner reviewed the Veteran's medical records, and noted that his hypertension started around 2002 and his diabetes mellitus was diagnosed in 2005 (12/27/12 VBMS, VA examination, p.7).  The examiner opined that the Veteran's hypertension was not due to diabetes mellitus, type II, since hypertension predated diabetes mellitus by several years.  Therefore, the hypertension was a preexisting condition.  The Veteran's diabetes mellitus was well controlled with medications so it was not worsening his hypertension.

In a January 2013 addendum, the March 2011 psychiatric examiner reviewed her examination report and the Veteran's medical records and concluded that the pathology symptoms and signs of the Veteran's depressive disorder did not cause him to develop hypertension and did not cause an aggravation (permanent worsening) of his hypertension beyond its natural progress (1/3/13 VBMS, VA Examination, p. 2).  

The examiner noted the absence of treatment for hypertension in the Veteran's service treatment records and that the first documented psychiatric note, dated September 30, 2002, reflects the Veteran's history of hypertension for which he was not in treatment.  He was asymptomatic, and a depressive disorder was noted.  The examiner observed that an April 13, 2007 psychiatric assessment identified blood sugar issues as possible stressors and that his episodes of fear could be related to episodes when his blood sugar was low.  

The examiner commented that it was possible that health conditions related to stress such as anxiety, depression, and isolation from friends and family, may be linked to heart disease, but there was no evidence they were linked to high blood pressure.  It may be that other behaviors linked to stress such as overeating, drinking, alcohol, and poor sleeping habits can be related to high blood pressure.

In a March 2014 addendum, the VA psychiatrist-examiner stated that the pathology, symptoms, and signs, of the Veteran's depressive disorder did not cause him to develop hypertension and did not cause an aggravation (permanent worsening) of his hypertension beyond its natural progress (3/24/14 VBMS, C&P Exam, p.1).  The examiner reviewed the Veteran's VA medical records in 2002 and 2003, that described his hypertension as controlled, and commented that there was not a substantive literature on the physiologic effects of a depression condition on hypertension.  According to the examiner, the link between the Veteran's neuropsychiatric depressive condition and his hypertension cannot be made and aggravation was not found.

In December 2015, a VA examiner was specifically requested to address if the Veteran's hypertension was aggravated by his service-connected major depressive disorder.  The examiner opined that it was less likely than not (less than a 50 percent probability) that the hypertension was aggravated beyond its natural progression by the Veteran's service-connected condition.  The examiner's reasoning was expressed as: "[n]o aggravation for [h]ypertension condition.  Also I am not aware of any medical literature that substantiates a claim that depression aggravates hypertension."

While hypertension is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, such continuity of symptoms has not been demonstrated in this case, as the first documented evidence of hypertension is from 2002, more than 30 years after the Veteran's discharge.   

The Veteran reported in his March 2005 initial claim for benefits that hypertension began in 2004, long after service (3/10/05 VBMS, VA 21-526 Veterans Application for Compensation or Pension, p.6).  This report is essentially consistent with the clinical record. The Veteran has not contended that hypertension was present at his service discharge or within the year thereafter.

Absent a continuity of symptoms, the Veteran would not be competent to say that hypertension, first demonstrated decades after service, was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").  Because the Veteran does not have special training or education in the etiology of vascular diseases, he is not competent in this regard and the Board accords his statements no weight.

As noted above, there are several medical opinions bearing on the question of whether there is a link between the hypertension and service-connected disability.  The October 2006 examiner provided a positive nexus opinion, but appears to have considered an inaccurate medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (to the effect that an opinion based on an incorrect factual premise has no probative value).  The examiner found that the Veteran's hypertension was due to his diabetes mellitus as both were diagnosed at approximately the same time 15 to 20 years earlier.  The medical evidence shows that hypertension was noted in 2002, and diabetes mellitus was diagnosed in 2005.  The Board gives this opinion essentially no weight.

There is not one other medical opinion of record to support the Veteran's claim.  The October 2011 and December 2012 examiners found that hypertension was not due to diabetes mellitus, since hypertension predated diabetes mellitus by several years.  The December 2012 examiner further stated that the Veteran's diabetes mellitus was well controlled with medications so it was not worsening his hypertension.

In January 2013 and March 2014, the psychiatrist-examiner concluded that the Veteran's depression disorder did not cause his hypertension.

In December 2015, the VA examiner, an internist, opined that the Veteran's depressive disorder did not aggravate his hypertension.  The examiner provided a clear rationale to support the findings.  See Nieves-Rodriquez, 22 Vet. App. at 304.  The examiner's opinion is entirely consistent with that of the October 2011, December 2012, January 2013, and March 2014 VA opinions.  Taken together, the Board finds that these VA opinions weigh against a link between the Veteran's hypertension and service because they contain an accurate medical history, a rationale, and are provided by well-trained experts (e.g., psychiatrist & internist).

The Veteran has indicated that he believes that his claimed disability is related to his exposure to Agent Orange, or to his service-connected disabilities, including diabetes mellitus and a depressive disorder, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his hypertension disability to active service or the diabetes mellitus or depressive disorder as opposed to other possible causes.  The 2015 VA physician-examiner was well qualified to assess the causes of the hypertension in the Veteran and provided extensive reasons for his opinion.  In light of this, the Board finds that the 2015 VA opinion outweighs the Veteran's belief when consider in view of all pertinent evidence.  

In April 2016, the Veteran's representative cited to an undated report published in The National Center for Biotechnology Information that "contradict[s] the statement made by the [December 2015] examiner."(4/25/16 VBMS Appellate Brief, p.2).  The document reportedly notes that '"Because hypertension and depression share common pathways, it is possible that each disease has an impact on the natural history of the other."'  This, at most, suggests that the relationship between hypertension and depression is a possibility.  A possibility is not enough to reach a state of equipoise.  See e.g., 38 C.F.R. § 3.102 (stating that service connection may not be predicated on a resort to speculation or remote possibility).  Additionally, although the Veteran's representative suggests that it is possible the Veteran had hypertension due to his service-connected depressive disability, the representative is not shown to have any medical knowledge of the Veteran's condition.  Thus, the representative's opinion on this matter is not competent and lacks weight.

In sum, when viewing all pertinet medical and lay evidence of record, the Board finds that the competent and credible December 2015 and earlier VA examiners' opinions weigh against the claim.  The preponderance of the evidence is thus against a finding that a hypertension disorder is related to active service including exposure to Agent Orange, or service-connected disability, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension, including as due to service-connected disability, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


